EXHIBIT 99.1 IVANHOE ENERGY INC. Unaudited Pro-forma Condensed Consolidated Statement of Financial Position September 30, 2012 (US$000s) As Reported Pan-China Divestiture Pro-Forma Adjustments Pro-forma Assets Current Assets Cash and cash equivalents (a) Restricted cash – Accounts receivable (b) Note receivable – Prepaid and other ) (c) Assets held for sale – Intangible – Property, plant and equipment ) (d) Long term receivables – ) Liabilities and Shareholders’ Equity Current Liabilities Accounts payable and accrued liabilities ) (e) Short term debt – Income taxes ) (f) – ) Long term debt – Long term derivative instruments 74 – 74 Long term provisions – Deferred income taxes ) (g) ) Shareholders’ Equity Share capital – Contributed surplus – Accumulated deficit ) (h) ) ) IVANHOE ENERGY INC. Unaudited Pro-forma Condensed Consolidated Statement of Loss and Comprehensive Loss For the Nine Months Ended September 30, 2012 (US$000s, except share and per share amounts) As Reported Pan-China Divestiture Pro-Forma Adjustments Pro-forma Revenue Oil ) (i) – Interest 22 (1 ) (j) 21 ) 21 Expenses and other Operating ) (k) Exploration and evaluation – General and administrative ) (l) Depletion and depreciation ) (m) Foreign currency exchange loss 27 (n) Derivative instruments gain ) – ) Finance – Other expenses – ) Loss before income taxes ) ) ) (Provision for) recovery of income taxes Current ) (o) – Deferred (p) ) Net loss and comprehensive loss ) ) ) Net loss per common share Basic and diluted ) ) Weighted average number of common shares Basic and diluted (000s) 2 IVANHOE ENERGY INC. Unaudited Pro-forma Condensed Consolidated Statement of Loss and Comprehensive Loss For the Nine Months Ended September 30, 2011 (US$000s, except share and per share amounts) As Reported Pan-China Divestiture Pro-Forma Adjustments Pro-forma Revenue Oil ) (i) – Interest (2 ) (j) ) Expenses and other Operating ) (k) Exploration and evaluation – General and administrative ) (l) Depletion and depreciation ) (m) Foreign currency exchange gain ) ) (n) ) Derivative instruments gain ) – ) Finance – Gain on derecognition of long term provision ) – ) ) Loss before income taxes ) ) ) (Provision for) recovery of income taxes Current ) (o) 79 Deferred ) (p) ) Net loss and comprehensive loss ) ) ) Net loss per common share Basic and diluted ) ) Weighted average number of common shares Basic and diluted (000s) 3 IVANHOE ENERGY INC. Unaudited Pro-forma Condensed Consolidated Statement of Loss and Comprehensive Loss For the Year Ended December 31, 2011 (US$000s, except share and per share amounts) As Reported Pan-China Divestiture Pro-Forma Adjustments Pro-forma Revenue Oil ) (i) – Interest (2 ) (j) ) Expenses and other Operating ) (k) Exploration and evaluation – General and administrative ) (l) Depletion and depreciation ) (m) Foreign currency exchange gain ) ) (n) ) Derivative instruments gain ) – ) Finance – Gain on derecognition of long term provision ) – ) ) Loss before income taxes ) ) ) (Provision for) recovery of income taxes Current ) (o) 79 Deferred (p) Net loss and comprehensive loss ) ) ) Net loss per common share Basic and diluted ) ) Weighted average number of common shares Basic and diluted (000s) 4 IVANHOE ENERGY INC. Unaudited Pro-forma Condensed Consolidated Statement of Loss and Comprehensive Loss For the Year Ended December 31, 2010 (US$000s, except share and per share amounts) As Reported Pan-China Divestiture Pro-Forma Adjustments Pro-forma Revenue Oil ) (i) – Interest (1 ) (j) ) Expenses and other Operating ) (k) Exploration and evaluation – General and administrative ) (l) Depletion and depreciation ) (m) Foreign currency exchange gain ) (4 ) (n) ) Derivative instruments gain ) – ) Finance 24 – 24 ) Loss before income taxes ) ) ) (Provision for) recovery of income taxes Current ) 25 (o) ) Deferred – 25 Net loss and comprehensive loss ) ) ) Net loss per common share Basic and diluted ) ) Weighted average number of common shares Basic and diluted (000s) 5 IVANHOE ENERGY INC. Notes to the Unaudited Pro-forma Condensed Consolidated Financial Statements 1.Basisof Presentation The historical condensed consolidated statement of financial position as at September 30, 2012 and historical condensed consolidated statements of loss and comprehensive loss for the nine months ended September 30, 2012 and 2011 and twelve months ended December 31, 2011 and 2010 (“Financial Statements”) is derived from and should be read in conjunction with Ivanhoe’s audited consolidated financial statements, contained in the Company’s 2011 Annual Report on Form 10-K filed on March 15, 2012, and Ivanhoe’s Quarterly Report on Form 10-Q for the nine months ended September 30, 2012, filed on November 8, 2012. The Financial Statements reflect the impact of the Pan-China Transaction on Ivanhoe’s operating results. The unaudited pro-forma condensed consolidated statement of financial position has been prepared assuming the Pan-China Transaction occurred on September 30, 2012. The unaudited pro-forma condensed consolidated statements of loss and comprehensive loss reflect the Pan-China Transaction as if it had occurred on January 1, 2010. The preparation of the Financial Statements is based on financial statements prepared using International Financial Reporting Standards, as issued by the International Accounting Standards Board, that the Company adopted effective January 1, 2010 in its audited consolidated financial statements for the years ending December 31, 2011 and 2010. These principles require the use of estimates that affect the reported amounts of revenues and expenses. Actual results could differ from those estimates. The pro-forma financial statements are provided for illustrative purposes only and do not purport to be indicative of the Company’s financial position or results of operations that would have actually occurred had the divestitures occurred on the indicated dates, nor are they necessarily indicative of future results. 2.Pro-forma Adjustments and Assumptions The pro-forma financial statements have been prepared by adjusting the Company’s historical Financial Statements as described below: (a) Reflects the closing of the Pan-China Transaction including the receipt of $45 million in proceeds less estimated closing adjustments of $5.4 million, $4 million as a customary holdback and a pro-forma adjustment of $1.7 million for cash included in Pan-China. (b) To reflect the amounts receivable on closing of the Pan-China Transaction that includes $4 million as a customary holdback less a pro-forma adjustment of $3.4 million to remove accounts receivable associated with Pan-China. (c) To remove prepaid expenses included in Pan-China. (d) To remove the carrying value of property, plant and equipment in Pan-China. (e) Adjustment to reflect the payable resulting from estimated transaction costs of $1.2 million and to remove $6.6 million in payables associated with Pan-China. (f) To remove the current income tax recorded in Pan-China. (g) Adjustment to remove the deferred income taxes associated with Pan-China. (h) Includes an estimated gain on disposal of approximately $11.5 million resulting from the divestiture offset by pro-forma closing adjustments (Note(a)) and estimated transaction costs (Note(e)). The gain on disposal is non-recurring and is not included as an adjustment in the unaudited pro-forma condensed consolidated statement of loss and comprehensive loss. (i) To remove the oil revenue generated by Pan-China. (j) The unaudited pro-forma condensed consolidated statements of loss and comprehensive loss do not assume any interest income on the estimated net cash proceeds from the sale transaction. A pro-forma adjustment was shown in order to remove the interest income that is associated with Pan-China in the period. 6 (k) Adjustment to remove the operating costs incurred in Pan-China. (l) Adjustment to remove the direct general and administrative expenses associated with Pan-China. (m) Adjustment to remove the depletion expense incurred in Pan-China. (n) Adjustment to remove the foreign exchange impact resulting from the revaluation of monetary assets and liabilities held in a currency other than the functional currency. (o) Adjustment to remove the current income tax expense incurred in Pan-China. (p) Adjustment to remove the deferred income tax expense/recovery in Pan-China. 7
